Exhibit 10.1
 
SENIOR SECURED SUPER-PRIORITY
DEBTOR-IN-POSSESSION PROMISSORY NOTE
 

Original Principal Amount:  U.S. $3,500,000   January 23, 2015

 
For value received, Hipcricket, Inc., a Delaware corporation (the “Borrower”),
promises to pay to the order of SITO Mobile, Ltd., a Delaware limited liability
company (the “DIP Lender”), the lesser of (a) $3,500,000 (the “Stated Principal
Amount”) or (b) the amount of advances from time to time outstanding hereunder
together with interest and other amounts as provided herein.
 
WHEREAS, on January 20, 2015 (the “Petition Date”), the Borrower filed with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) a voluntary petition for relief (the “Chapter 11 Case”) under chapter 11
of title 11 of the United States Code (the “Bankruptcy Code”);
 
WHEREAS, the Borrower will file a motion (the “Sale Motion”) no later than five
(5) days after the Petition Date pursuant to which it intends to effectuate a
sale (the “Sale”) of all or substantially all of its assets to the DIP Lender or
one of its affiliates, (the “Purchaser”) or an alternative successful bidder,
pursuant to section 363 of the Bankruptcy Code, on the terms and conditions
described therein;
 
WHEREAS, the Borrower has requested that the DIP Lender provide it with a
secured multiple draw term loan credit facility of up to $3,500,000 (the “DIP
Facility”) to fund the day-to-day operating working capital needs and chapter 11
administrative costs of the Borrower during the pendency of the Chapter 11 Case
and to allow the Borrower to effectuate the Sale, and the Lender is willing to
extend such financing to the Borrower on the terms and subject to the conditions
set forth herein; and
 
NOW, THERFORE, the Borrower has made this Debtor-in-Possession Promissory Note
(this “DIP Note”) in favor of the DIP Lender to evidence the DIP Facility and
pursuant to the Interim Order (I) Authorizing The Debtor To (A) Obtain
Post-Petition Secured Financing; (B) Utilize Cash Collateral; And (C) Pay
Certain Related Fees And Charges; and (II) Scheduling A Final Hearing [Docket
No. TBD] (together with any final order approving the DIP Facility, the “DIP
Order”).  Capitalized terms not otherwise defined herein have the meanings given
thereto in the DIP Order.
 
1.           Advances; Increase in Principal Amount.
 
(a)           Subject to the terms and conditions set forth in this DIP Note,
the DIP Lender shall make advances to the Borrower as follows (each individually
a “Loan” and collectively, the “Loans”):
 
(i)           On the date hereof, in the amount of $2,200,000.
 
(ii)           Thereafter, on every Monday beginning on February 2, 2015 (unless
such date is not a business day at which point funding shall occur on the next
succeeding business day) (each, a “Funding Date”) in an amount equal to (A) the
sum of (I) actual cash on hand as of the close of business on the immediately
preceding business day plus (II) an amount equal to the ”Estimated Collections”
set forth in the cash forecast attached hereto as Exhibit A (as modified from
time to time with the consent of the DIP Lender in its sole discretion, the “DIP
Budget”) for the week in which the Funding Date occurs less (B) the positive
amount of “Cash Outflows” that are projected in the DIP Budget for the week in
which the Funding Date occurs (the “DIP Formula Borrowing Amount”); provided,
that (x), if the DIP Formula Borrowing Amount is a negative number, then the
Borrower may borrow an amount equal to the amount by which the DIP Formula
Borrowing Amount is negative plus $250,000, (y) if the DIP Formula Borrowing
Amount is greater than $250,000 then the Borrower may not borrow, and (z) if the
DIP Formula Borrowing Amount is positive but less than $250,000, then the
Borrower may borrow an amount up to the difference between $250,000 and the DIP
Formula Borrowing Amount.  Each Loan hereunder shall be subject to the terms and
conditions set forth in this DIP Note and the aggregate outstanding principal
amount of the Loans shall not exceed the Stated Principal Amount.  Any sums
advanced pursuant to this DIP Note and subsequently repaid may not be
re-borrowed.

 
 

--------------------------------------------------------------------------------

 

(b)           By noon prevailing eastern time on the business day immediately
prior to a Funding Date, Borrower shall give the DIP Lender written notice of
its request for a Loan and shall specify the Funding Date (which must be the
immediately subsequent business day) and the amount of the requested Loan (a
“Borrowing Notice”).  The Borrowing Notice (beginning with the Borrowing Notice
provided on or before January 30, 2015) shall include (a) a calculation of the
requested Loan amount including reasonable detail regarding the cash on hand
included in the calculation and the projected Estimated Receipts for the weekly
borrowing period, (b) an updated DIP Budget including actuals for prior periods,
and (c) a calculation of any variance from the Budget.  The Borrowing Notice
shall also be accompanied by a comparison of actual weekly receipts to those set
forth in the DIP Budget.  The obligation of DIP Lender to fund is subject to
compliance with the terms and conditions of this DIP Note and the DIP
Order.  The DIP Lender shall make each properly authorized Loan in immediately
available funds by wire transfer to an account designated by Borrower, as soon
as practicable, but in no event later than the noon prevailing eastern time on
the applicable Funding Date.
 
(c)           The DIP Lender shall not be obligated to make any Loan (including
the initial Loan hereunder), or to take, fulfill, or perform any other action
hereunder, unless the following conditions are satisfied as of the making of
such Loan, in DIP Lender’s reasonable discretion, or waived in writing by DIP
Lender in its sole discretion:
 
(i)           This DIP Note and any necessary or appropriate related documents
shall have been executed and delivered to DIP Lender in form and substance
acceptable to DIP Lender and shall be in full, force and effect.
 
(ii)           The consummation of the transactions contemplated hereby or
entered into in contemplation hereof shall not contravene, violate or conflict
with, nor involve the DIP Lender in a violation of applicable law or regulation.
 
(iii)           The applicable DIP Budget shall have been approved in writing by
the DIP Lender.
 
(iv)           All consents, authorizations and filings, if any, required in
connection with the execution, delivery and performance by the Borrower, and the
validity and enforceability against the Borrower, of the DIP Note, shall have
been obtained or made, and such consents, authorizations and filings shall be in
full force and effect.
 
(v)           Prior to the making of the initial Loan, the DIP Lender shall have
received a schedule describing all insurance maintained by the Borrower and a
loss payee endorsement with respect thereto and for any subsequent Loan such
insurance shall be in full force and effect.
 
(vi)           The DIP Lender shall have received a copy of the applicable DIP
Order, and such DIP Order shall have been entered by the Bankruptcy Court in
form and substance acceptable to the DIP Lender in its sole discretion, and
shall be in full force and effect and shall not have been vacated, stayed,
reversed, modified or amended.
 
(vii)           The Petition Date shall have occurred and the “first day” orders
sought by the Borrower shall have been entered by the Bankruptcy Court and shall
have been in form and substance reasonably satisfactory to the DIP Lender. As to
the initial Loan, the Borrower shall have filed the Sale Motion, and all
pleadings related thereto, including the proposed Bid Procedures, shall be
satisfactory to the DIP Lender.
 
(viii)           The Stalking Horse Agreement shall have been executed and
delivered and shall not have been terminated.
 
(ix)           No event shall have occurred and be continuing, or would result
from the Loan requested thereby, which, with the giving of notice or the passage
of time or both, would constitute an Event of Default and no Event of Default
shall be continuing.
 
 
 

--------------------------------------------------------------------------------

 

(x)           The Borrower shall have timely delivered a Borrowing Notice
related to such Loan, which was in form and substance satisfactory to the DIP
Lender and consistent with the DIP Budget.
 
(xi)            The aggregate principal and amount of all DIP Loans extended
shall not exceed the Stated Principal Amount.
 
(xii)           The Sale Motion shall not have been withdrawn, revoked, amended
or appealed and shall be in full force and effect pending its approval.
 
(xiii)           All information, approvals, documents or other instruments as
DIP Lender may reasonably request shall have been received by DIP Lender.
 
(xiv)           The Borrower shall be in compliance with its obligations under
the Stalking Horse Agreement and the Bid Procedures Order, after it is entered.
 
2.           Interest; Payments.
 
(a)           The Loans shall bear interest on the unpaid principal amount
thereof plus all obligations owing to, and rights of, the Lender pursuant to the
DIP Note, including without limitation, all interest, fees, and costs accruing
thereon (collectively, the “Obligations”) from the date hereof (the “Effective
Date”) to and including the Maturity Date (defined below), at a fixed rate per
annum equal to thirteen percent (13%), calculated on the basis of a 360-day year
for the actual number of days elapsed.
 
(b)           Accrued, unpaid interest on the Loans shall be compounded on the
last day of each calendar month.  After the Maturity Date and/or after the
occurrence and during the continuance of an Event of Default (defined below),
the Obligations shall bear interest at a rate equal to fifteen percent (15%) per
annum, calculated on the basis of a 360-day year for the actual number of days
elapsed (the “Default Rate”).
 
(c)             Interest shall be payable, in cash, on the last day of each
calendar month, upon prepayment of any portion of the Obligations, on the
Maturity Date, and upon payment in full of the Loan.
 
(d)           Notwithstanding anything to the contrary set forth in this Section
2, if a court of competent jurisdiction determines in a final order that the
rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate.
 
(f)           The Obligations shall be due and payable on the earlier to occur
of (i) the date the Sale is consummated; (ii) April 3, 2015; (iii) upon
acceleration of the DIP Note pursuant to the terms hereof; and (iv) the
Termination Date (the “Maturity Date”).  On the Maturity Date, the DIP Lender’s
obligation to provide Loans shall terminate.
 
(g)           This Note may be prepaid in whole or in part at any time without
penalty or premium.  The DIP Lender may apply any such prepayments and any
payments made hereunder in any order of priority determined by the DIP Lender in
its exclusive judgment.
 
3.           Covenants Unless otherwise agreed to by the DIP Lender in writing,
the Borrower covenants and agrees that it will:
 
(a)           Use the proceeds of the Loans solely for operating working capital
purposes and chapter 11 administrative costs in the amounts and otherwise in
accordance with and for the purposes provided for in the DIP
Budget.  Notwithstanding the then applicable DIP Budget, the Borrower may exceed
the budgeted amount for any line item (other than professional fees) during any
weekly budget period by 10%  (the “Permitted Variance”) excluding any timing
difference resulting from the roll-forward of budgeted expenses from previously
weekly periods that were unpaid and which may  rolled forward to subsequent
periods; provided, that (i) the total amount of the DIP Loans do not exceed the
Stated Principal Amount, (ii) none of the proceeds of the DIP Loans shall be
used by any party-in-interest to take any action or to otherwise assert any
claims or causes of action against the  DIP Lender in any capacity, and (iii)
the Permitted Variance shall not apply to the line items related to professional
fees for any party-in-interest.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and property and all legal requirements; and, upon the reasonable
request of the DIP Lender, provide copies of, or access to, its books and
records, and to discuss the business, operations, assets and financial and other
condition of Borrower with officers and employees thereof and with their
independent certified public accountants.
 
(c)           Promptly give written notice to the DIP Lender: (i) of the
occurrence of any Default or Event of Default; (ii) of any (A) default or event
of default under any instrument or other material agreement, guarantee or
document of Borrower or (B) litigation, investigation or proceeding which may
exist at any time between Borrower and any governmental authority; and (iii) of
the commencement of any litigation or proceeding against Borrower for acts
occurring after the Petition Date (A) in which more than $50,000 of the amount
claimed is not covered by insurance or (B) in which injunctive or similar relief
is sought.
 
(d)           Use the proceeds of the Loans solely for the purposes permitted by
this DIP Note.
 
(e)           At all times, cause all of the Collateral (defined below) to be
subject to a first priority perfected security interest in favor of the DIP
Lender in accordance with the DIP Order, subject only to the Carve Out and any
Permitted Liens (as defined in the DIP Order/Stalking Horse Agreement).
 
(g)           Promptly, from time to time, deliver such other information
regarding the operations, business affairs and financial condition of the
Borrower as the DIP Lender may request.
 
(h)           If reasonably practicable, at least two (2) business days prior to
the date when the Borrower intends to file any such pleading, motion or other
document (and, if not reasonably practicable, as soon as reasonably
practicable), provide copies of all material pleadings, motions, applications,
judicial information, financial information and other documents to be filed by
the Borrower in the Chapter 11 Case.
 
(i)           Promptly execute and deliver such documents, instruments and
agreements, and take or cause to be taken such acts and actions, as the Lender
may reasonably request from time to time to carry out the intent of this DIP
Note and the DIP Order.
 
(k)           Not create, incur, assume or suffer to exist any indebtedness
other than (i) indebtedness outstanding on the Effective Date; (ii) indebtedness
in connection with the Loans; (iii) indebtedness in respect of fees and expenses
owed to professionals retained by the Borrower or any official committee in the
Chapter 11 Case up to the amounts set forth in the Budget; and (vi) other
unsecured indebtedness of Borrower which does not exceed $50,000 in the
aggregate at any time outstanding.
 
(l)           Not create, incur, assume or suffer to exist any lien upon any of
its assets, whether now owned or hereafter acquired, except for liens that are
permitted by the DIP Order.
 
(m)           Not enter into any merger or consolidation or amalgamation or
other change of control transaction or engage in any type of business other than
of the same general type now conducted by it.
 
(n)           Other than as provided in the Sale Motion, not convey, sell,
lease, assign, transfer or otherwise dispose of any assets or property
(including, without limitation, tax benefits), other than the sale of inventory
or the licensing of intellectual property in the ordinary course of business.
 
(o)           Not make any advance, investment, acquisition, loan, extension of
credit or capital contribution to, in or for the benefit of any person.
 
(p)           Subject in all respects to the DIP Budget and other than the key
employee incentive plan contemplated thereby to the extent approved by the
Bankruptcy Court, not enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any affiliate.
 
 
 

--------------------------------------------------------------------------------

 

(q)           Not incur or apply to the Bankruptcy Court for authority to incur,
or suffer to exist, any indebtedness having the priority afforded by section
364(c) or (d) of the Bankruptcy Code (including any superpriority claims) other
than the financing provided for under this Agreement, unless the Obligations
hereunder are to be irrevocably paid in full, in cash with the proceeds thereof.
 
(r)           Not limit, affect or modify, or apply to the Bankruptcy Court to
limit, affect or modify any of the rights of the DIP Lender with respect to the
Obligations, including rights with respect to Collateral and the priority
thereof.
 
(s)           Except for the Carve Out, not incur, create, assume, suffer or
permit any claim to exist or apply to the Bankruptcy Court for the authority to
incur, create, assume, suffer or permit any claim to exist against the Borrower
or any of its assets which is to be pari passu with, or senior to, the
Obligations, unless the Obligations are being irrevocably repaid in full, in
cash with the proceeds thereof.
 
4.           Event of Default.
 
(a)           Each of the following events shall constitute an “Event of
Default”:
 
(i)           Borrower (A) fails to pay any payment (whether principal,
interest, or otherwise) when such amount becomes due and payable under this DIP
Note or (B) Borrower defaults in the due performance or observance by it of any
other term, covenant, or agreement contained in this DIP Note (and, if such
default is capable of being remedied, it has not been remedied within the cure
period set forth herein or, if no such cure period is provided, it has not been
remedied to the reasonable satisfaction of the DIP Lender) two (2) business days
following the occurrence of such event of default);
 
(ii)           any representation, warranty, or statement made by or on behalf
of Borrower herein or in any certificate delivered in connection herewith shall
prove to be untrue in any material respect on the date on which made or deemed
made;
 
(iii)           the security interest granted to the DIP Lender hereunder shall
cease to be in full force and effect, or shall cease to create a perfected
security interest in, and lien on, the Collateral purported to be created
thereby;
 
(iv)           this DIP Note is, or becomes, invalid or ineffective or
unenforceable against Borrower, in whole or in part, or Borrower so asserts or
at any time denies its liability or Obligations under this DIP Note;
 
(v)           prior to the closing of the Sale, the Bankruptcy Court shall enter
an order with respect to Borrower dismissing its Chapter 11 Case or converting
it to a case under chapter 7 or any other chapter of the Bankruptcy Code, or
appointing a trustee in its Chapter 11 Case or appointing a responsible officer
or an examiner with enlarged powers relating to the operation of Borrower’s
business (beyond those set forth in sections 1106(a)(3) or (4)) under Bankruptcy
Code section 1106(b), in each case, without the consent of the DIP Lender;
 
(vi)           prior to closing of the Sale, entry of any order of the
Bankruptcy Court dismissing the Bankruptcy Case, unless as a condition thereto
the Obligations are irrevocably paid in cash in full;
 
(vii)           the Bankruptcy Court shall enter an order granting relief from
the automatic stay applicable under section 362 of the Bankruptcy Code to the
holder of any lien (other than liens in favor of the DIP Lender) or any assets
of Borrower having an aggregate value in excess of $50,000;
 
 
 

--------------------------------------------------------------------------------

 
 
(viii)           the Borrower shall seek to, or shall support any other person’s
motion to, disallow in whole or in part the Obligations or to challenge the
validity, priority, or enforceability of the DIP Lender’s liens and
superpriority claims hereunder;
 
(ix)           a DIP Order shall be entered in form and substance that is not
acceptable to the DIP Lender in its sole discretion or, from and after the date
of entry thereof, any DIP Order shall cease to be in full force and effect or
shall have been vacated, stayed, reversed, modified or amended (or the Borrower
shall take any step to accomplish any of the foregoing) without the consent of
the DIP Lender;
 
(x)           prior to the closing of the Sale, the Borrower shall make any
payments on any indebtedness which arose before the Petition Date other than as
provided in any of the “first day” orders entered in the Chapter 11 Case or
otherwise consented to by the DIP Lender;
 
(xi)           the Sale Motion shall have been withdrawn or is no longer being
pursued or the Borrower shall be in breach or shall fail to comply with the
terms of the DIP Order, the Bid Procedures Order or the Stalking Horse Agreement
in any material respect;
 
(xii)           actual cash receipts from operations for any two consecutive
week budget period are less than 80% of such receipts projected in the Budget or
on a cumulative basis from the Petition Date; provided, that the Borrower shall
not be in default hereunder if the foregoing revenue test is not met during the
first three calendar weeks of the Chapter 11 Case;
 
(xiii)           The (A) Bid Procedures Motion is not filed within five (5) days
of the Petition Date, (B) the Sale Motion is not filed within seven (7) days of
the Petition Date, (C) Bid Procedures Order is not entered within 22 days of the
Petition Date, (D) the Sale Order is not entered within 50 days of the Petition
Date, and (E) the Sale has not closed by 15 days after the hearing on the Sale
Motion;
 
(xiv)           one or more judgments or decrees shall be entered against
Borrower involving in the aggregate a post-Petition Date liability (not paid or
fully covered by insurance or otherwise considered permitted Indebtedness) of
$50,000 or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within the time required by the
terms of such judgment;
 
(xv)           this DIP Note or any related document shall cease, for any
reason, to be in full force and effect or the Borrower shall so assert in
writing, or any such document shall cease to be effective to grant a perfected
lien on any material item of Collateral described therein with the priority
purported to be created thereby;
 
(xvi)           an application or motion shall be filed by the Borrower for the
approval of a superpriority Claim in the Bankruptcy Case or the Bankruptcy Court
shall have granted superpriority status to any claim in the Bankruptcy Case, in
each case, that is senior to the claims of DIP Lender against Borrower
hereunder, without the prior written consent of the DIP Lender; or
 
(xvii)           the final DIP Order shall not be entered by the Bankruptcy
Court by the date that is 30 days from the Petition Date.
 
(b)           Upon the occurrence of an Event of Default and after three (3)
days’ notice to the Debtor, if any Event of Default shall then be continuing,
DIP Lender may, in its sole discretion at any time during the continuance of
such Event of Default, take any of the following actions:
 
(i)           declare all or any portion of the outstanding Obligations due and
payable, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by Borrower;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           enforce all liens and security interests in the Collateral;
 
(iii)           institute proceedings to enforce payment of such Obligations;
 
(iv)           terminate the obligation of the DIP Lender to make Loans; and
 
(v)           exercise any other remedies and take any other actions available
to it at law, in equity, under this DIP Note, the Bankruptcy Code, other
applicable law or pursuant to the DIP Order.
 
(c)           In addition to the foregoing, if any Event of Default shall occur
and be continuing, but subject only to any required notice hereunder or under
the DIP Order, the DIP Lender may exercise in addition to all other rights and
remedies granted to it in this DIP Note and the DIP Order, all rights and
remedies of a secured party under the UCC or other applicable law. Without
limiting the generality of the foregoing, the Borrower expressly agrees that in
any such event the DIP Lender, without demand of performance or other demand,
advertisement or notice of any kind (except the notice required by the DIP Order
or the notice specified below of time and place of public or private sale) to or
upon the Borrower or any other person (all and each of which demands,
advertisements and/or notices (except the notice required by the DIP Order or
the notice specified below of time and place of public or private sale) are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange or broker’s
board or at any of the DIP Lender’s offices or elsewhere at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The DIP Lender shall have the right upon any such public
sale or sales to purchase for cash or by credit bidding all or a part of the
Obligations the whole or any part of said Collateral so sold, free of any right
or equity of redemption, which equity of redemption the Borrower hereby
releases. The Borrower further agrees, at the DIP Lender’s request, to assemble
the Collateral constituting movable tangible personal property make it available
to the DIP Lender at places which the DIP Lender shall reasonably select. The
DIP Lender shall apply the proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Obligations in the order reasonably
deemed appropriate by the DIP Lender, Borrower remaining liable for any
deficiency remaining unpaid after such application, and only after so paying
over such net proceeds and after the payment by the Lender of any other amount
required by any provision of law, including Section 9-504(l)(c) of the UCC,
shall the DIP Lender account for and pay over the surplus, if any, to the
Borrower. To the maximum extent permitted by applicable law, the Borrower waives
all claims, damages, and demands against the DIP Lender arising out of the
repossession, retention or sale of the Collateral except such as arise out of
the gross negligence or willful misconduct of the DIP Lender. The Borrower
agrees that the DIP Lender need not give more than five (5) days’ notice to the
Borrower (which notification may run concurrently with any notice require when
the DIP Order) shall be deemed given when mailed, electronically delivered or
delivered on an overnight basis, postage prepaid, addressed to the Borrower at
its address set forth below) of the time and place of any public sale or of the
time after which a private sale may take place and that such notice is
reasonable notification of such matters. The Borrower shall remain liable for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which the DIP Lender is entitled.
 
(d)           Except as otherwise expressly provided herein and in the DIP
Order, the Borrower hereby waives presentment, demand, protest or any notice (to
the maximum extent permitted by applicable law) of any kind in connection with
this DIP Note or any Collateral. Borrower shall also pay DIP Lender’s costs of
collection if any Obligations are not paid when due, including without
limitation court costs, collection expenses, and reasonable out-of-pocket
attorneys’ fees and other expenses which DIP Lender may incur or pay in the
prosecution or defense of its rights hereunder, whether in judicial proceedings,
including bankruptcy court and appellate proceedings, or whether out of court.
 
 
 

--------------------------------------------------------------------------------

 

5.           Security.
 
(a)          To induce the DIP Lender to make the Loans, the Borrower hereby
grants to the DIP Lender, as security for the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations, a
continuing first priority lien and security interest (subject only to the
Carve-Out) in and to all assets of the Borrower, including all of the following
presently existing or hereafter acquired property, whether owned, leased or
otherwise possessed, to which the Borrower now has or at any time in the future
may acquire any right, title or interest (capitalized terms used in clause (i)
through (xviii) shall have the meanings provided for such term in the Uniform
Commercial Code in effect on the date hereof in the State of Delaware (the
“UCC”)):
 
(i)           all Accounts;
 
(ii)          all Chattel Paper;
 
(iii)         all Deposit Accounts, including any monies or other property held
therein;
 
(iv)         all Documents;
 
(v)          all Equipment;
 
(v)          all General Intangibles, including all intellectual property,
including any trademarks or tradenames, and any licenses;
 
(vi)         all Instruments;
 
(vii)        all Inventory;
 
(viii)       all Investment Property;
 
(ix)          all Letter of Credit Rights;
 
(x)           all real property;
 
(xi)          all motor vehicles;
 
(xii)         all Commercial Tort Claims;
 
(xiii)        all books and records pertaining to the Borrower, its business and
any property described herein;
 
(xiv)        all other goods and personal property of the Borrower, whether
tangible or intangible, wherever located, including money, letters of credit and
all rights of payment or performance under letters of credit;
 
(xv)        to the extent not otherwise included, all causes of action and all
monies and other property of any kind received therefrom including Avoidance
Actions (as defined in the DIP Order);
 
(xvi)       to the extent not otherwise included, all monies and other property
of any kind which is received by the Borrower in connection with any refunds
with respect to taxes, assessments and other governmental charges;
 
(xvii)      all insurance claims; and
 
(xviii)     to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, and any proceeds of insurance,
indemnity, warranty or guaranty payable to the Borrower from time to time with
respect to any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The granting clause herein is intended to supplement (not
supersede) that which is provided for in the DIP Order and the Loans and any
other indebtedness or obligations, contingent or absolute (including, without
limitation, the principal thereof, interest thereon, and costs and expenses
owing in connection therewith) which may now or from time to time hereafter be
owing by the Borrower to the DIP Lender under the DIP Note shall be secured as
set forth herein, in the DIP Order.
 
(c)           The DIP Order provides for the perfection, maintenance,
protection, and enforcement of the DIP Lender’s security interest in the
Collateral. Upon the request of the DIP Lender, the Borrower shall place
notations on the Borrower’s books of account to disclose the DIP Lender’s
security interest therein, and to the extent requested by the DIP Lender, the
Borrower shall deliver to the Lender all documents, certificates and Instruments
necessary or desirable to perfect the DIP Lender’s lien in letters of credit on
which the Borrower is named as beneficiary and all acceptances issued in
connection therewith. The Borrower shall take such other reasonable steps as are
deemed necessary or desirable to maintain the DIP Lender’s security interest in
the Collateral.
 
(d)           The Borrower hereby authorizes the DIP Lender to execute and file
financing statements or continuation statements, and amendments thereto, on the
Borrower’s behalf covering the Collateral. The DIP Lender may file one or more
financing statements disclosing the DIP Lender’s security interest under this
DIP Note without the signature of the Borrower appearing thereon. The DIP Lender
shall pay the costs of, or incidental to, any recording or filing of any
financing statements concerning the Collateral. The Borrower agrees that a
carbon, photographic, photostatic, or other reproduction of this DIP Note or of
a financing statement is sufficient as a financing statement. Until all
Obligations have been irrevocable fully satisfied in cash and the DIP Lender
shall have no further obligation to make any Loans hereunder, the DIP Lender’s
security interest in the Collateral, and all Proceeds and products thereof,
shall continue in full force and effect.
 
(e)           Notwithstanding the preceding two paragraphs, or any failure on
the part of the Borrower to take any of the actions set forth therein, the liens
and security interests granted herein shall be deemed valid, enforceable and
perfected by entry of the interim DIP Order and the final DIP Order, as the case
may be. No financing statement, notice of lien, mortgage, deed of trust or
similar instrument in any jurisdiction or filing office need be filed or any
other action taken in order to validate and perfect the liens and security
interests granted by or pursuant to this DIP Note and the DIP Order.
 
(f)           Except as specifically provided in the DIP Order with respect to
Permitted Liens, the priority of the DIP Lender’s liens on the Collateral shall
be senior to all liens existing as of the Petition Date, and for so long as any
Obligations shall be outstanding, the Borrower hereby irrevocably waives any
right, pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or
otherwise, to grant any Lien of equal or greater priority than the liens
securing the Obligations, or to approve a claim of equal or greater priority
than the Obligations, unless otherwise permitted or provided for in the DIP
Order or effective upon the granting of any such lien or priority, the
Obligations shall be irrevocably paid in full in cash and the obligation to make
Loans hereunder terminated.
 
(g)           Upon entry of, subject to and in accordance with the DIP Order,
the Obligations of the Borrower hereunder and under the other Loan Documents and
the DIP Order, shall at all times constitute allowed superpriority claims
pursuant to Section 364(c)(1) of the Bankruptcy Code.
 
(h)           It is expressly agreed by the Borrower that, anything herein to
the contrary notwithstanding, the Borrower shall remain liable under its
post-petition contractual obligations to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, and the Lender
shall not have any obligation or liability under any contractual obligations by
reason of or arising out of this DIP Note unless otherwise agreed to in writing
by the DIP Lender, and the DIP Lender shall not be required or obligated in any
manner to perform or fulfill any of the obligations of the Borrower under or
pursuant to any contractual obligations, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contractual obligations,
or to present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Borrower hereby constitutes and appoints DIP Lender, or any other
person whom DIP Lender may designate, as Borrower’s attorney-in-fact (such
appointment being coupled with an interest and being irrevocable until DIP
Lender’s liens and claims shall have been satisfied), at Borrower’s sole cost
and expense, at any time after the occurrence and during the continuance of an
Event of Default, (a) to do any act which Borrower is obligated to do hereunder,
or (b) to exercise any of the rights and remedies available under the UCC or
other applicable law upon an Event of Default to a secured party with a lien
having the same priority as the DIP Lender’s lien on the Collateral (and all
acts of such attorney-in-fact or designee taken pursuant to this Section are
hereby ratified and approved by Borrower, and said attorney or designee shall
not be liable for any acts or omissions nor for any error of judgment or mistake
of fact or law); provided, however, that Lender shall provide prior or
contemporaneous telephonic and electronic notice to Borrower and any creditor or
Borrower entitled to notice with respect to any affected Collateral of the
exercise of any or all of the stated rights and powers.
 
6.           Miscellaneous.
 
(a)           Borrower hereby waives presentment, demand (except as expressly
required herein), notice, protest and all other demands or notices in connection
with the delivery, acceptance, performance, default or enforcement of this
Note.  No course of action or delay or omission of DIP Lender in exercising any
right or remedy hereunder or under any other agreement or undertaking securing
or related hereto shall constitute or be deemed to be a waiver of any such right
or remedy, and a waiver on the one occasion shall not operate as a bar to or
waiver of any such right or remedy on any future occasion.  The rights and
remedies of DIP Lender as provided herein shall be cumulative and concurrent and
may be pursued singularly, successively or together at the sole discretion of
DIP Lender, and may be exercised as often as occasion therefor shall occur, and
the failure to exercise any such right or remedy shall in no event be construed
as a waiver or release of the same.
 
(b)           Borrower agrees to pay or reimburse the DIP Lender for all of its
costs and expenses incurred in connection with the collection or enforcement of
or preservation of any rights under this DIP Note, including, without
limitation, the fees and disbursements of counsel for the DIP Lender, including
attorneys' fees out of court, in trial, on appeal, in bankruptcy proceedings, or
otherwise.
 
(c)           This Note shall be binding upon and inure to the benefit of
Borrower and DIP Lender and their respective administrators, personal
representatives, legal representatives, heirs, successors and assigns, except
that Borrower shall not assign or transfer any of its rights and/or obligations
hereunder, and any such assignment or transfer purported to be made by Borrower
shall be null and void.  DIP Lender may at any time transfer or assign (or grant
a participation in) any or all of its rights and/or obligations hereunder
without the consent of Borrower.
 
(d)           If any provision of this DIP Note is invalid, illegal, or
unenforceable, the balance of this DIP Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.
 
(e)           This DIP Note shall be governed by and construed in all respects
under the laws of the State of Delaware, without reference to its conflict of
laws rules or principles.  Each of the parties submits to the exclusive
jurisdiction of any state or federal court sitting in the State of Delaware, in
any action or proceeding arising out of or relating to this Note, agrees that
all claims in respect of the action or proceeding may be heard and determined in
any such court and agrees not to bring any action or proceeding arising out of
or relating to this Note in any other court.  Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.  Each party agrees that service of summons
and complaint or any other process that might be served in any action or
proceeding may be made on such party by sending or delivering a copy of the
process to the party to be served at the address of the party and in the manner
provided for the giving of notices in Section 8(h).  Each party agrees that a
final, non-appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law.
 
(f)           THE DIP LENDER AND THE BORROWER HEREBY KNOWINGLY VOLUNTARILY,
INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREIN, OR ARISING OUT OF UNDER OR IN CONNECTION WITH THIS DIP
NOTE.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Borrower at its expense shall take any lawful actions and execute,
deliver, file and register any documents which DIP Lender may in its discretion
deem reasonably necessary or appropriate in order to further the purposes of
this DIP Note.
 
(h)           All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, by facsimile,
electronic mail (including PDF format copies) or sent by certified, registered
or express air mail, postage prepaid, and shall be deemed given when so
delivered personally, or by facsimile, or if mailed, two (2) days after the date
of mailing, as follows:
 
If to Borrower:
 
 
HipCricket, Inc.
110 110th Ave. NE,
Suite 410
Bellevue, WA 98005
Attention: Chief Executive Officer
Email: twilson@hiopcricket.com
 
with a copy to (which shall not constitute notice):


Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Blvd., Suite 1300
Los Angeles, CA  90067
Attn: Ira D. Kharasch, Esq.
Email: ikharasch@pszjlaw.com
Facsimile:  (310) 201-0760


and


Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Attn: Faith M. Wilson, Esq.
Email:  fwilson@perkinscoie.com
Facsimile:  (206) 359-4237


If to the DIP Lender:


SITO Mobile, Ltd.
100 Town Square Place
Jersey City, NJ 07310
Attention:  Mr. Jerry Hug
Email: jhug@SITOMobile.com
Facsimile:  602-561-8987
 
with a copy to (which shall not constitute notice):


Greenberg Traurig, LLP
200 Park Avenue
New York, 10166
Attention:  Matthew Hinker, Esq.
Email: hinkerm@gtlaw.com
Facsimile: (212) 801-6400
 
and
 
Greenberg Traurig, LLP
200 Park Avenue
New York, 10166
Attention:  Joseph C. Gangitano, Esq.
Email: gangitanoj@gtlaw.com
Facsimile: (212) 309-9572
 
or to such other address as any party hereto shall notify the other parties
hereto (as provided above) from time to time.
 
[Signature page is next page]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this DIP Note as of the date first
written above.
 
BORROWER


HipCricket, Inc.




By:       /s/ Todd
Wilson                                                                           
Name: Todd Wilson
Title:  Chief Executive Officer













